After a most thorough study of the questions involved herein and a careful review of numerous decisions of this court cited and relied on in the briefs filed herein, I am unable to agree with the opinion of the majority, that the act here in question is unconstitutional.
The sole responsibility for the enactment, of the law is the Legislature, and not ours, and under the oftannounced rule of this court and other courts of last resort, an act of the Legislature will not be declared unconstitutional unless we can say it is unconstitutional beyond all doubt, and I am unable to so say, as to this act, and therefore respectfully dissent.